Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This first non-final office action is in response to applicant’s original filing of December 7, 2020. Claims 1-15 are pending and have been considered as follows.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
	In regards to specification objection previously stated above, paragraphs [0006] - [0020] correlate to the original claims, but due to the claims being amended by the applicant, claims in the specification no longer match. The examiner notes that due to the language of the specification and the specific recitation of the disclosure of the claims, the specification does not actually match the amended claims as presented.  
	Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 8-10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Foggia (U.S. 2020/0207474), in view of Fryshman (US 10,043,263).
	Regarding claim 1, Foggia teaches the control device configured to control an aerial vehicle that carries a carrying object and includes a sensor capable of measuring a temperature during flight, the control device comprising: at least one memory configured to store program code (see at least [0002], [0058], [0060], Fig. 1A] Describing techniques for payload delivery from aerial vehicles); ( [0183], [0190] UAV system including memory, including one or more computer readable storage mediums, where execution of various software programs and/or sets of instructions are stored in memory);
	and at least one processor configured to access the program code and operate as instructed by the program code, the program code including: acquisition code configured to cause the at least one processor to acquire a temperature in an area where the carrying object is planned to be released, the temperature being measured by the sensor (see at least [0007]-[0012] and [0081]obtaining sensor data, including temperature, at the designated location for payload delivery using one or more sensors of the UAV);
	and control code configured to cause the at least one processor to perform control regarding release of the carrying object in accordance with the ground surface temperature in the area (see at least [0079] and [0081] defining the characteristics of an appropriate delivery surface prior to dropping off a payload which can be dependent on weather or other environmental).
	Foggia does not explicitly teach that the sensor is capable of measuring a ground surface temperature during flight; acquire a ground surface temperature in an area where the carrying object is planned to be released; and release of the carrying object in accordance with the ground surface temperature.
	However, such is taught by Fryshman (see at least [Column 2, Row 1-26], [Column 19, Row 18-34] a UAV including a temperature sensor in communication with the processor that is configured to detect heat in or near the ground reads on acquiring ground surface temperature with sensors).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the method of Fryshman wherein drones can be fitted with temperature sensors to help detect temperature in or near the ground (in the environment of the delivery location) during flight with the methods of Foggia wherein the UAV includes a sensor that specifically detects ground surface temperature during flight as one of ordinary skill in the art would recognize that ground surface temperature is part of the environmental temperature and could affect the delivery of a package and the use of such sensor would provide increased protection of the package at the delivery location. 
	Regarding claim 2, Foggia teaches the control device according to claim 1, wherein in a case where the temperature in the area is less than a threshold value, the control code causes the at least one processor to causes the carrying object to descend while making the aerial vehicle hover in order to release the carrying object (see at least [0009]-[0011], [0117]-[0119], Fig. 7A, obtaining rule data indicative of one or more criteria associated with an appropriate delivery surface, as the UAV arrives at the delivery location and identifies a delivery surface, it may enter and maintain a hover at a particular altitude and lowers payload toward surface).
	Foggia does not specifically teach the method of determining the ground surface temperature in the area to be less than a threshold value. 
	However, such is taught by Fryshman (see at least [Column 20, Row 51-67] – [Column 21, Row 1-6] determining when the temperature being measure is below the temperature threshold at an area of interest). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the method of Fryshman wherein drones can be fitted with temperature sensors to help detect heat in or near the ground during flight with the methods of Foggia wherein the UAV includes a sensor that specifically detects ground surface temperature during flight as including surface temperature readings and determination of whether the temperature falls below a certain threshold value would advance surface delivery suitability determination for package safety.
Regarding claim 6, Foggia teaches the control device according to claim 1, wherein in a case where the temperature in the area is the threshold value or more, the control code causes the at least one processor to confirms a fact that a receiving side of the carrying object to be released in the area is prepared for reception (see at least [0105] – [0106] determining whether a surface/delivery location is suitable to receive the payload depending on certain characteristics of the payload to be delivered prior to delivery), and then causes the carrying object to descend while making the aerial vehicle hover in order to release the carrying object (see at least [0117]-[0119], Fig. 7A, as the UAV arrives at the delivery location and identifies a delivery surface, it may enter and maintain a hover at a particular altitude and lowers payload toward surface).
Foggia does not specifically teach the additional method of determining when the ground surface temperature in the area is the threshold value or more.
However, such is taught by Fryshman (see at least [Column 20, Row 51-67] – [Column 21, Row 1-6] determining when the temperature being measure is below the temperature threshold at an area of interest. Examiner notes that the method of determining when a value is below a threshold can also be used to determine when a value of above a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the method of Fryshman wherein drones can be fitted with temperature sensors to help detect heat in or near the ground during flight with the methods of Foggia wherein the UAV includes a sensor that specifically detects ground surface temperature during flight as including surface temperature readings and determination of whether the temperature is over a certain threshold value would advance surface delivery suitability determination for package safety.
Regarding claim 8, Foggia teaches the control device according to claim 6, wherein the control code causes the at least one processor to issues a confirmation notice to the receiving side of the carrying object, and confirms the fact that the receiving side is prepared for reception by receiving an answer indicating completion of preparation from the receiving side (see at least [0154] the delivery transmitting a notification to the customer informing them of the delivery and/or waiting for confirmation of delivery structure prior to delivery reads on confirming the receiving side is prepared for reception by receiving an answer).
Regarding claim 9, Foggia teaches the control device according to claim 6, wherein the control code causes the at least one processor to confirms the fact that the receiving side is prepared for reception by recognizing the receiving side of the carrying object from an image captured by a camera provided in the aerial vehicle (see at least [0105] – [0106] determining whether a surface/delivery location is suitable to receive the payload depending on certain characteristics of the payload to be delivered prior to delivery reads on confirming receiving side is prepare via images capture from cameras attached on drone).

Regarding claim 10, Foggia teaches the control device according to claim 1, wherein in a case where the temperature in the area is a threshold value or more, the control code causes the at least one processor to moves the aerial vehicle to an area different from the area in order to release the carrying object (see at least [0012] –[0013] using sensor data to obtain one or more characteristics of a plurality of candidate surfaces which may be used to determine a suitable delivery surface and comparing the various location candidates).
Foggia does not teach the additional method of determining when the ground surface temperature in the area is the threshold value or more.
However, such is taught by Fryshman (see at least [Column 20, Row 51-67] – [Column 21, Row 1-6] determining when the temperature being measure is below the temperature threshold at an area of interest. Examiner notes that the method of determining when a value is below a threshold can also be used to determine when a value of above a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the method of Fryshman wherein drones can be fitted with temperature sensors to help detect heat in or near the ground during flight with the methods of Foggia wherein the UAV includes a sensor that specifically detects ground surface temperature during flight including surface temperature readings and determination of whether the temperature is over a certain threshold value to advance surface delivery suitability determination for package safety by finding a new suitable location for a package drop-off.
Regarding claims  14, see the rejection above with respect to claim 1 which is commensurate in scope to claim 14, with claim 1 being drawn to a control device, and claim 14 being drawn to a corresponding control method.  

Claims 3, 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Foggia (U.S. 2020/0207474), in view of Fryshman (US 10,043,263), in further view of Prager (U.S. 2019/0340569).

Regarding claim 3, Foggia in view of Fryshman teaches the control device according to claim 1, wherein in a case where the ground surface temperature in the area is less than a threshold value (see at least Fryshman [Column 20, Row 51-67] – [Column 21, Row 1-6] determining when the temperature being measure is below the temperature threshold at an area of interest). Please see the motivation(s) above with respect to the modification of Foggia to include the ground surface temperature sensor of Fryshman
Foggia in view of Fryshman does specifically not teach the aerial vehicle to land in order to release the carrying object.
However, such is taught by Prager (see at least [0090] where the UAV can alternatively land on the ground to deliver packages instead of hovering).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the method and system of Prager wherein unmanned aerial transport is used to deliver items to certain locations and dropped off on the ground with Foggia in view of Fryshman as one of ordinary skill in the art would advance the methods of the Foggia in view if Fryshman drone delivery system that delivers packages via a tether while the drone is hovering over a specified location, since including an additional method of delivery wherein a drone is also capable of delivering a package by landing prior to a package getting release from the drone would allow for improved versatility of the UAV delivery system and allow more/different types of packages to be delivered. 
Regarding claim 7, Foggia in view of Fryshman teaches the control device according to claim 1, wherein in a case where the ground surface temperature in the area is the threshold value or more, the control code causes the at least one processor to confirms a fact that a receiving side of the carrying object to be released in the area is prepared for reception (see at least Foggia [0105] – [0106] determining whether a surface/delivery location is suitable to receive the payload depending on certain characteristics of the payload to be delivered prior to delivery and Fryshman [Column 20, Row 51-67] – [Column 21, Row 1-6] determining when the temperature being measure is below the temperature threshold at an area of interest.  Please see the motivation(s) above with respect to the modification of Foggia to include the ground surface temperature sensor of Fryshman).
Foggia in view of Fryshman does not teach the aerial vehicle to land in order to release the carrying object. 
However, such is taught by Prager (see at least [0090] where the UAV can alternatively land on the ground to deliver packages instead of hovering).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the method and system of Prager wherein unmanned aerial transport is used to deliver items to certain locations and dropped off on the ground with Foggia in view of Fryshman as one of ordinary skill in the art would advance the methods of the Foggia in view if Fryshman drone delivery system that delivers packages via a tether while the drone is hovering over a specified location, since including an additional method of delivery wherein a drone is also capable of delivering a package by landing prior to a package getting release from the drone would allow for improved versatility of the UAV delivery system and allow more/different types of packages to be delivered. 

Regarding claims 15, please see the rejection above with respect to claim 1 rejection over Foggia, in view of Fryshman which is commensurate in scope to claims 15, with both claims 1 and 15 being drawn to a control device configured to control an aerial vehicle, however the additional limitation of the aerial vehicle planning to land is not taught by Foggia in view of Fryshman.
However, such is taught by Prager (see at least [0090] where the UAV can land on the ground to deliver packages reads on the limitation). See previous arguments above with respect to claims 3 and 7 outlining motivation to include the capability of landing to deliver a package of Prager with the system Foggia in view of Fryshman going to a UAV system being utilized to deliver a package.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Foggia (U.S. 2020/0207474), in view of Fryshman (US 10,043,263), in further view of Lim (KR 20190086993).
Regarding claim 4, Foggia in view of Fryshman teaches the control device according to claim 1, wherein in a case where the ground surface temperature in the area is the threshold value or more (see at least Fryshman [Column 20, Row 51-67] – [Column 21, Row 1-6] determining when the temperature being measure is below the temperature threshold at an area of interest. Examiner notes that the method of determining when a value is below a threshold can also be used to determine when a value of above a threshold); and then causes the carrying object to descend while making the aerial vehicle hover in order to release the carrying object (see at least Foggia [0009]-[0011], [0117]-[0119], Fig. 7A, obtaining rule data indicative of one or more criteria associated with an appropriate delivery surface, as the UAV arrives at the delivery location and identifies a delivery surface, it may enter and maintain a hover at a particular altitude and lowers payload toward surface).  Please see the motivation(s) above with respect to the modification of Foggia to include the ground surface temperature sensor of Fryshman.
Foggia in view of Fryshman does not teach the control code causes the at least one processor to performs control to decrease the ground surface temperature, and confirms a fact that the ground surface temperature has become less than the threshold value. 
However, such is taught by Lim (see at least [Abstract] and [0002]-[0003] and [0013]-[0018] water sprinkling drone for lowering ground temperature, which measures the ground temperature to determines whether water is sprinkled, and controls the ground temperature reads on performing control to decrease ground surface temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the method and system of Lim wherein unmanned aerial vehicle is used to help decrease the ground surface temperature through the use of a sprinkler system with the system Foggia in view of Fryshman going to a UAV system utilized to deliver a package as one of ordinary skill in the art would advance the methods of the Foggia in view of Fryshman drone that obtains environment and temperature characteristics from the ground that may be utilized in determining surface delivery suitability for packages, as including the surface temperature control system described in Lim to decrease ground temperatures would increase the efficiency of the UAV delivery system in allowing it to deliver packages at locations that would otherwise be unsuitable for delivery.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Foggia (U.S. 2020/0207474), in view of Fryshman (US 10,043,263), in further view of Prager (U.S. 2019/0340569), in further view of Lim (K.R. 2019/0086993).
Regarding claim 4, Foggia in view of Fryshman teaches the control device according to claim 1, wherein in a case where the ground surface temperature in the area is the threshold value or more (see at least Fryshman [Column 20, Row 51-67] – [Column 21, Row 1-6] determining when the temperature being measure is below the temperature threshold at an area of interest. Examiner notes that the method of determining when a value is below a threshold can also be used to determine when a value of above a threshold);  Please see the motivation to combine the system of Foggia with the ground surface temperature sensor of Fryshman and the landing capabilities of Prager above with respect to claim 15. 
Foggia as modified by Fryshman does not specifically teach causing the aerial vehicle to land in order to release the carrying object.  However, such matter is taught by Prager (see at least Prager [0090] where the UAV can land on the ground to deliver packages reads on the limitation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the method and system of Prager wherein unmanned aerial transport is used to deliver items to certain locations and dropped off on the ground with Foggia in view of Fryshman as one of ordinary skill in the art would advance the methods of the Foggia in view if Fryshman drone delivery system that delivers packages via a tether while the drone is hovering over a specified location, since including an additional method of delivery wherein a drone is also capable of delivering a package by landing prior to a package getting release from the drone would allow for improved versatility of the UAV delivery system and allow more/different types of packages to be delivered. 

Foggia in view of Fryshman in further view of Prager does not teach the control code causes the at least one processor to performs control to decrease the ground surface temperature, confirms a fact that the ground surface temperature has become less than the threshold value.
However, such is taught by Lim (see at least [Abstract] and [0002]-[0003] and [0013]-[0018] water sprinkling drone for lowering ground temperature, which measures the ground temperature to determines whether water is sprinkled, and controls the ground temperature reads on performing control to decrease ground surface temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the method and system of Lim wherein unmanned aerial vehicle is used to help decrease the ground surface temperature through the use of a sprinkler system with the system Foggia in view of Fryshman going to a UAV system utilized to deliver a package as one of ordinary skill in the art would advance the methods of the Foggia in view of Fryshman drone that obtains environment and temperature characteristics from the ground that may be utilized in determining surface delivery suitability for packages, as including the surface temperature control system described in Lim to decrease ground temperatures would increase the efficiency of the UAV delivery system in allowing it to deliver packages at locations that would otherwise be unsuitable for delivery.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Foggia (U.S. 2020/0207474), in view of Fryshman (US 10,043,263), in further view of Truss (WO 2017/137393).
Regarding claim 11, Foggia in view of Fryshman teaches the control device according to claim 1, the program code further including a selection code configured to cause the at least one processor to select, as a spot where the carrying object is released, a spot where the ground surface temperature is less than the threshold value (see at least Foggia [0117]-[0119], Fig. 7A, as the UAV arrives at the delivery location and identifies a delivery surface, it may enter and maintain a hover at a particular altitude and lowers payload toward surface; and Fryshman [Column 20, Row 51-67] – [Column 21, Row 1-6] determining when the temperature being measure is below the temperature threshold at an area of interest).  Please see the motivation(s) above with respect to the modification of Foggia to include the ground surface temperature sensor of Fryshman
Foggia in view of Fryshman does not teach finding a spot on the basis of distribution of ground surface temperatures at a plurality of spots inside the area.
However, such is taught by Truss ([Column 7, Row 28-32] – [Column 8, Row 1-11] where a drone is utilizing thermal sensors to create a dynamically changing thermal reference map to find areas of interest reads on finding spots based on heat distribution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the methods Truss wherein an unmanned aerial vehicle is used to help detect fires through thermal sensors attached to the aerial vehicle and generate a thermal reference map with Foggia in view of Fryshman, as one of ordinary skill in the art would advance the methods of the Foggia in view of Fryshman, wherein a drone that obtains environment and temperature characteristics from the ground that may be utilized in determining surface delivery suitability for packages, as dynamically detecting heat distribution of the ground  control system described in Truss would improve the efficiency of the surface delivery suitability determination and package safety.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Foggia (U.S. 2020/0207474), in view of Fryshman (US 10,043,263), in further view of Harvey (U.S. 2017/0363479).
Regarding claim 12,Foggia in view of Fryshman does not teach  wherein the threshold value is set in accordance with a category of the carrying object.  However, such matter is taught by Harvey (see at least [0037] – [0038], system identifying products for delivery and their respective temperatures so that threshold values of packages are not exceeded upon delivery reads on setting threshold values for carrying object).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Harvey that teaches the threshold value in accordance with a category of the carrying object in the system of Foggia as modified by Fryshman going to a UAV delivery system that monitors ground surface temperatures as one of ordinary skill in the art would have recognized that different objects may have different sensitivities to different temperatures/environmental conditions (different thresholds) and would have predictably applied the teachings of Harvey to the system of Foggia as modified by Fryshman in order to improve the versatility of the UAV delivery system and to ensure that the object being carried is delivered safely.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Foggia (U.S. 2020/0207474), in view of Fryshman (US 10,043,263), and Harvey (US 2017/0363479) and in further view of Truss (WO 2017/137393).
Regarding claim 13, Foggia in view of Fryshman and Harvey teaches the control device according to claim 12, wherein the aerial vehicle carries a plurality of carrying objects of different categories and the selection causes the at least one processor to select, as a spot where the carrying object is released, a spot where the ground surface temperature is less than the threshold value for each of the carrying objects (see at least Foggia [0117]-[0119], Fig. 7A, as the UAV arrives at the delivery location and identifies a delivery surface, it may enter and maintain a hover at a particular altitude and lowers payload toward surface; and Fryshman [Column 20, Row 51-67] – [Column 21, Row 1-6] determining when the temperature being measure is below the temperature threshold at an area of interest).  Please see the motivation(s) above with respect to the modification of Foggia to include the ground surface temperature sensor of Fryshman
Foggia in view of Fryshman does not teach finding spots on the basis of distribution of ground surface temperatures at a plurality of spots inside the area.
However, such is taught by Truss ([Column 7, Row 28-32] – [Column 8, Row 1-11] where a drone is utilizing thermal sensors to create a dynamically changing thermal reference map to find areas of interest reads on finding spots based on heat distribution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the methods Truss wherein an unmanned aerial vehicle is used to help detect fires through thermal sensors attached to the aerial vehicle and generate a thermal reference map with Foggia in view of Fryshman, as one of ordinary skill in the art would advance the methods of the Foggia in view of Fryshman, wherein a drone that obtains environment and temperature characteristics from the ground that may be utilized in determining surface delivery suitability for packages, as dynamically detecting heat distribution of the ground  control system described in Truss would improve the efficiency of the surface delivery suitability determination and package safety.




 Conclusion
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTYN TROTT whose telephone number is (571) 272-1235. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTYN TROTT/               Examiner, Art Unit 3666         

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666